CAROL J. JARBOE, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentJarboe v. CommissionerNo. 12294-98United States Tax CourtT.C. Memo 1999-286; 1999 Tax Ct. Memo LEXIS 325; 78 T.C.M. (CCH) 366; August 27, 1999, Filed *325  Decision will be entered under Rule 155.  Carol J. Jarboe, pro se.Edward J. Laubach, Jr., for respondent.  Foley, Maurice B.FOLEYMEMORANDUM OPINIONFOLEY, JUDGE: By notice dated April 21, 1998, respondent determined the following deficiencies in, and additions to, Carol J. Jarboe's Federal income taxes:                   Additions to Tax               _____________________________Year    Deficiency      Sec. 6651(a)(1)    Sec. 6654____    __________      _______________    _________1991     $ 7,788         $ 1,290       $ 280*326  1992      7,449          1,148        1881995     13,359          3,340        7261996     13,625          3,406        731All section references are to the Internal Revenue Code in effect for the years in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure.In a petition filed July 10, 1998, Ms. Jarboe, then a resident of Marion, Pennsylvania, contested all of respondent's determinations. After concessions, the sole issue is whether the income tax laws are constitutional.The parties submitted this case fully stipulated pursuant to Rule 122. Ms. Jarboe, a self-employed practical nurse, received $ 42,480 and $ 43,481 of nonemployee compensation from Absolute Nursing Care, Inc., in 1995 and 1996, respectively. Ms. Jarboe also received $ 1,540 and $ 1,587 of taxable distributions from Principal Mutual Life Insurance Co. in 1995 and 1996, respectively. In 1995, Ms. Jarboe received $ 20 of taxable interest from Blue Ridge Bank. Ms. Jarboe did not file Federal income tax returns, and did not pay estimated taxes, relating to 1995 and 1996.Ms. Jarboe admits that she received compensation from Absolute Nursing*327  Care, Inc., distributions from Principal Mutual Life Insurance Co., and interest from Blue Ridge Bank, but contends that the tax laws are unconstitutional. Her contention is meritless. Accordingly, we sustain respondent's determinations.To reflect the foregoing,Decision will be entered under Rule 155.